Filed 8/28/14 Paratransit v. Unempl. Ins. App. Bd. CA3
Opinion following remand
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                                                       COPY

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



PARATRANSIT, INC.,                                                                           C063863

                   Plaintiff and Respondent,                                            (Super. Ct. No.
                                                                                      34-2009-80000249)
         v.

UNEMPLOYMENT INSURANCE APPEALS
BOARD,

         Defendant;
CRAIG MEDEIROS,
         Real Party in Interest and Appellant.




         In light of the California Supreme Court’s July 3, 2014, opinion (Paratransit, Inc.
v. Unemployment Insurance Appeals Board (2014) 59 Cal. 4th 551) reversing this court’s
May 31, 2012, opinion in this case, we reverse the trial court’s judgment, affirm the
judgment of the Unemployment Insurance Appeals Board, and direct the trial court to
enter judgment denying the petition for a writ of administrative mandamus.


                                                             1
       Appellant Craig Medeiros shall recover his costs on appeal. (Cal. Rules of Court,
rule 8.278(a)(1)-(2).)



                                                      HULL                 , J.



We concur:



      BLEASE               , Acting P. J.



      NICHOLSON            , J.




                                            2